Per Curiam.
Respondent was admitted to practice by this Court in January 1991 and maintains an office for the practice of law in the City of Albany. He was previously admitted to the Massachusetts and Rhode Island bars in 1983.
By order dated September 12, 2001, the Supreme Judicial Court for Suffolk County, Massachusetts, suspended respondent for 30 months for violations of the Massachusetts Rules of Professional Conduct. In the Massachusetts proceeding, respondent was disciplined for failing to diligently pursue postconviction relief for his client, intentionally misrepresenting the status of the case to bar counsel, misrepresenting the contents of a document to the client to induce the client to sign it, and fabricating evidence in order to mislead bar counsel (Matter of Abbott, 437 Mass 384, 772 NE2d 543 [2002]). Based upon the Massachusetts conduct and disciplinary determination, respondent was also suspended for 30 months in Rhode Island by order of the Supreme Court of Rhode Island dated November 28, 2005. There is no evidence that respondent filed either disciplinary order with this Court as required by our rules (see 22 NYCRR 806.19 [b]).
Petitioner now moves for an order imposing discipline upon respondent pursuant to this Court’s rules (see 22 NYCRR 806.19). Respondent has filed answering affidavits which we conclude do not establish any of the available defenses to the requested order (see 22 NYCRR 806.19 [d]), and we therefore grant petitioner’s motion.
Having considered the conduct that gave rise to respondent’s discipline in Massachusetts and having due regard for the discipline imposed by Massachusetts and Rhode Island, we conclude that respondent should be suspended from the practice of law for a period of 30 months.
Peters, J.P., Rose, Lahtinen, Kane and Malone Jr., JJ., concur. Ordered that petitioner’s motion is granted; and it is further ordered that respondent is suspended from the practice of law for a period of 30 months, effective immediately, and until further order of this Court; and it is further ordered that, for the period of suspension, respondent is commanded to desist and refrain from the practice of law in any form, either as principal or as agent, clerk or employee of another; and respondent is hereby forbidden to appear as an attorney or counselor-at-law before any court, judge, justice, board, commission or other pub-*1421lie authority, or to give to another an opinion as to the law or its application, or any advice in relation thereto; and it is further ordered that respondent shall comply with the provisions of this Court’s rules regulating the conduct of suspended attorneys (see 22 NYCRR 806.9).